Exhibit 10.36

RESTRICTED STOCK AGREEMENT

FOR

EXECUTIVE OFFICER

This Restricted Stock Agreement (“Agreement”) is made this 21st day of November,
2006, (the “Award Date”) by and between MCG Capital Corporation, a Delaware
corporation (the “Company”), and Steven F. Tunney (“Employee”).

WHEREAS, the Company and Employee entered into a certain Employment Agreement
dated September 18, 2006 (as may be amended from time to time, the “Employee
Agreement”) providing for the grant to Employee of 225,000 shares of Restricted
Stock (135,000 of which are to be time based and 90,000 of which are to be
performance based); and

WHEREAS, in accordance with an order of the Securities and Exchange Commission
(“SEC”) dated April 4, 2006 (Release No. 27280) granting certain exemptive
relief to the Company regarding the issuance of restricted stock under and in
accordance with the Investment Company Act of 1940 (as amended), as well as the
approval of the Company’s Board of Directors dated May 12, 2006 and the approval
of Company’s Stockholders dated June 12, 2006, the Company has adopted a
Restricted Stock Plan (as such plan is further defined below) that governs the
issuances of restricted stock from time to time to employees of the Company; and

WHEREAS, on September 22, 2006, the Company filed with the SEC a registration
statement on Form S-8 to register the shares of common stock (par value $0.01
per share) of the Company (the “Common Stock”) that are authorized for issuance
under the Restricted Stock Plan; and

WHEREAS, subject to and in accordance with the terms and conditions of this
Agreement and the Restricted Stock Plan, the Company desires to grant to
Employee shares of Common Stock (such shares, the “Shares”) in connection with
and as consideration for Employee’s various services to and for the benefit of
the Company (such grant, the “Award”); and

WHEREAS, it is a condition precedent to the Company’s making of the Award that
Employee enter into this Agreement with the Company concerning the rights and
restrictions of the Shares subject to the Award and any additional agreements
described herein that the Company may require;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration (the receipt and adequacy of which are
hereby acknowledged), and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

 

-1-



--------------------------------------------------------------------------------

I. OWNERSHIP OF SHARES

1.1 Awarded Shares. The Company hereby awards to Employee, effective as of the
Award Date, the number of Shares set forth on Annex 1. The Shares are subject to
certain restrictions and other terms and conditions set forth herein, including
without limitation, the forfeiture restrictions set forth in Article IV hereof.
The certificates representing the Shares that are subject to forfeiture
restrictions under Article IV shall be held in escrow by the Corporate Secretary
of the Company as provided in, and in accordance with, Article V.

1.2 Lapse of Restrictions. Subject to Sections 4.1, 4.2 and 4.3 hereof, the
forfeiture restrictions set forth herein shall lapse with respect to the Shares
(including, without limitation, the Performance-Based Shares) in accordance with
the Schedule(s) set forth on Annex 1.

1.3 Restrictive Legends.

(a) In order to reflect the restrictions on disposition of the Shares and the
forfeiture restrictions, the stock certificates representing the Shares will be
endorsed with the following restrictive legends:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF (A “TRANSFER”) EXCEPT
IN ACCORDANCE WITH THE PROVISIONS OF A RESTRICTED STOCK AGREEMENT DATED AS OF
NOVEMBER         , 2006, BETWEEN THE REGISTERED OWNER AND THE COMPANY, AS IT MAY
BE AMENDED FROM TIME TO TIME. PURSUANT TO SUCH AGREEMENT, THE SECURITIES
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER RESTRICTIONS AND
FORFEITURE RESTRICTIONS, AND ANY TRANSFEREE OF THESE SECURITIES TAKES SUBJECT TO
SUCH TRANSFER RESTRICTIONS AND FORFEITURE RESTRICTIONS. COPIES OF THE RESTRICTED
STOCK AGREEMENT ARE ON FILE WITH THE COMPANY.”

“THE REGISTERED OWNER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS AN
AFFILIATE, AS DEFINED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),
OF THE COMPANY AND MAY NOT TRANSFER THESE SECURITIES EXCEPT (A) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT, INCLUDING RULE 144 UNDER THE ACT, OR
(B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT.”

(b) Upon the lapse of the applicable forfeiture restrictions, at Employee’s
request, the Company shall issue replacement certificates representing such
Shares without the legend set forth in clause (a) of this Section 1.3.

1.4 Definitions. Whenever used in this Agreement, the following terms shall have
the meaning specified below unless the context clearly indicates to the
contrary.

 

-2-



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person.

“Beneficial Ownership” or “Beneficially Owned” means ownership within the
meaning of Rule 13d-3 promulgated under the Exchange Act.

“Board” means the Board of Directors of the Company.

“Change in Capitalization” means any increase or reduction in the number of
shares of Common Stock, or any change in the shares of Common Stock or exchange
of shares of Common Stock for a different number or kind of shares or other
securities of the Company, by reason of a reclassification, recapitalization,
merger, consolidation, reorganization, spin-off, split-up, issuance of warrants
or rights or debentures, stock dividend, stock split or reverse stock split,
cash dividend, property dividend, combination or exchange of shares, change in
corporate structure or substantially similar event.

“Change in Control” means the occurrence of any of the following events:

(a) An acquisition in one or more transactions (other than directly from the
Company) of any voting securities of the Company by any Person (as defined
below) immediately after which such Person has Beneficial Ownership of fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities; provided, however, in determining whether a
Change in Control has occurred, voting securities which are acquired in a
“Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by (A) the Company or (B) any corporation or other
Person of which a majority of its voting power or its voting equity securities
or equity interest is owned, directly or indirectly, by the Company (a
“Subsidiary”), (ii) the Company or its Subsidiaries, or (iii) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined); or

(b) The individuals who, as of the date hereof, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the members of the Board or, following a Merger (as defined below), the board of
directors of the ultimate Parent Corporation (as defined below); provided,
however, that if the election, or nomination for election by the Company’s
common stockholders, of any new director was approved by a vote of at least a
majority of the Incumbent Board (or, with respect to the directors who are not
“interested persons” as defined in the Investment Company Act of 1940, by a
majority of the directors who are not “interested persons” serving on the
Incumbent Board), such new director shall, for purposes of this Agreement, be
considered as a member of the Incumbent Board; provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any Proxy Contest; or

 

-3-



--------------------------------------------------------------------------------

(c) The consummation of:

(i) A merger, consolidation or reorganization involving the Company (a “Merger”)
or an indirect or direct subsidiary of the Company, or to which securities of
the Company are issued, unless:

(A) the stockholders of the Company, immediately before a Merger, own, directly
or indirectly immediately following the Merger, more than fifty percent (50%) of
the combined voting power of the outstanding voting securities of (x) the
corporation resulting from the Merger (the “Surviving Corporation”) if fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person or group of Persons (a “Parent
Corporation”), or (y) if there is one or more Parent Corporations, the ultimate
Parent Corporation, and

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for a Merger constitute at least a
majority of the members of the board of directors of (x) the Surviving
Corporation or (y) the ultimate Parent Corporation, if the ultimate Parent
Corporation, directly or indirectly, owns fifty percent (50%) or more of the
combined voting power of the then outstanding voting securities of the Surviving
Corporation, and

(C) no Person other than (a) the Company, (b) any Subsidiary, (c) any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation, any Subsidiary, or the ultimate Parent Corporation,
or (d) any Person who, together with its Affiliates (as defined below),
immediately prior to a Merger had Beneficial Ownership of fifty percent (50%) or
more of the then outstanding voting securities, owns, together with its
Affiliates, Beneficial Ownership of fifty percent (50%) or more of the combined
voting power of the then outstanding voting securities of (x) the Surviving
Corporation or (y) the ultimate Parent Corporation;

(D) Each transaction described in clauses (c)(i)(A) through (C) above shall
herein be referred to as a “Non-Control Transaction”; or

(ii) The direct or indirect sale or other disposition of all or substantially
all of the assets of the Company to any Person (other than (A) a transfer to a
Subsidiary, (B) under conditions that would constitute a Non-Control Transaction
with the disposition of assets being regarded as a Merger for this purpose, or
(C) the distribution to the Company’s stockholders of the stock of a Subsidiary
or any other assets).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding voting securities as a
result of the acquisition of voting securities by the Company which, by reducing
the number of voting securities then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Persons, provided that if a

 

-4-



--------------------------------------------------------------------------------

Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional voting securities which increases the percentage of the
then outstanding voting securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board, which is composed
solely of independent directors, or another committee of the Board composed
solely of independent directors that is appointed by the Board to administer
this Agreement.

“Dividends” means all cash dividends (including shares of Common Stock acquired
through any dividend reinvestment program with respect to regular cash
dividends), except for liquidating dividends.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“Fair Market Value” on any date means the closing price per share of Common
Stock on such date and, when used with reference to shares of Common Stock for
any period shall mean the average of the daily closing prices per share of
Common Stock for such period. If the shares of Common Stock are listed or
admitted to trading on a national securities exchange, the closing price shall
be the last sale price, regular way, or, in case no such sale takes place on
such day, the average of the closing bid and asked prices, regular way, in
either case as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted to trading on the New York
Stock Exchange or, if the shares of Common Stock are not listed or admitted to
trading on the New York Stock Exchange, as reported in the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which the shares of Common Stock
are listed or admitted to trading or, if the shares of Common Stock are not so
listed on any national securities exchange, as reported in the transaction
reporting system applicable to securities designated as a “national market
system security” or NASDAQ. If the shares of Common Stock are not so listed,
admitted to trading or designated, Fair Market Value shall be as determined in
good faith by the Board based on an opinion of an independent investment banking
firm with an established national reputation with respect to the valuation of
securities.

“Forfeitable Shares” means any Shares with respect to which the restrictions
have not lapsed in accordance with the Schedule(s) set forth in Annex 1,
including any Forfeitable Shares with Special Risk.

“Forfeitable Shares with Special Risk” means Performance-Based Shares (as
defined in the Schedule(s) to Annex 1) with respect to which the restrictions
thereon have not lapsed in accordance with the Schedule(s) set forth in Annex 1
on the applicable forfeiture date for such Shares until such time as such Shares
become Non-Forfeitable Shares on a subsequent date as a result of either the
Board or the Committee (after consultation with Employee) determining that such
non-forfeiture of such Performance-Based Shares is warranted due to the
achievement of performance milestones or other performance of Employee or the
Company prior

 

-5-



--------------------------------------------------------------------------------

to or on such subsequent date; provided, however, that unless either the Board
or the Committee determines otherwise, then such Forfeitable Shares with Special
Risk (and all Dividends paid in connection therewith as of and after the date on
which such Shares became Forfeitable Shares with Special Risk, but net of taxes
(if any) paid as a result of such payment of Dividends) shall be immediately
forfeited upon the earlier to occur of the following: (a) Employee’s termination
date (if prior to a Change in Control), or (b) February 28, 2010.

“Non-Forfeitable Shares” means any Shares with respect to which the restrictions
thereon have lapsed (a) in accordance with the Schedule(s) set forth in Annex 1,
or (b) otherwise in accordance with the terms of this Agreement, or
(c) otherwise upon a determination of the Board or the Committee.

“Owner” includes Employee and all subsequent holders of the Shares who own such
Shares pursuant to a Transfer from Employee in accordance with Section 3.1 and
Section 3.2.

“Person” means “person” as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act, including without limitation, any individual,
corporation, limited liability company, partnership, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity or any group of Persons.

“Restricted Stock Plan” means the MCG Capital Corporation 2006 Employee
Restricted Stock Plan, as approved by the Board of Directors of the Company on
May 12, 2006, and by the Stockholders of the Company on June 12, 2006, as such
Restricted Stock Plan may be amended and modified from time to time.

“Schedule” shall refer to the Schedule(s) set forth on Annex 1.

“Subsidiary” means any corporation which is a subsidiary corporation (within the
meaning of Section 424(f) of the Code) with respect to the Company, except that
for the purposes of the definition of a “Change in Control,” Subsidiary is
defined in such definition.

“Transfer” means a transfer, sale, assignment, pledge, hypothecation or other
disposition of any Shares.

 

II. SPECIAL PROVISIONS

2.1 Stockholder Rights, Including Voting & Dividend Rights. Unless and until any
such Shares awarded to Employee hereunder are forfeited in accordance with the
terms and provisions of this Agreement, Employee (or any successor in interest)
shall have and be entitled to all of the rights and privileges of a holder of
Common Stock of the Company (including, without limitation, voting rights and
dividend rights) with respect to both such Forfeitable Shares and such
Non-Forfeitable Shares, but subject, however, to the transfer restrictions of
Article III. Notwithstanding the foregoing, Employee shall not be entitled to
retain any Dividends received on Forfeitable Shares with Special Risk unless and
until such time as such Shares become Non-Forfeitable Share, and all Dividends
paid or payable with respect to Forfeitable Shares with Special Risk as of and
after the date on which such Shares become Forfeitable Shares with Special Risk
(exclusive of taxes paid, if any, relating to such payment of Dividends) shall
be forfeited to the Company if the related Forfeitable Shares with Special Risk
are forfeited hereunder.

 

-6-



--------------------------------------------------------------------------------

2.2 Payment and Reimbursement for Applicable Withholding Taxes. Employee
understands that (a) all of the Shares that are Forfeitable Shares as of the
Award Date are considered to be subject to a substantial risk of forfeiture
under Section 83 of the Code, and (b) under Section 83(a) of the Code, upon the
lapse of any forfeiture restrictions applicable to any of the Shares, Employee
is required to include as compensation income (the “Taxable Amount”) the
difference (if any) between the price paid (if any) for such Shares and the Fair
Market Value of such Shares on the date on which any such forfeiture
restrictions applicable to such Shares lapse. Employee hereby (i) covenants and
agrees to reimburse and pay to the Company, upon written demand (including by
email or other electronic means) and strictly in accordance with each such
demand, in immediately available funds the full amount of withholding taxes as
determined by the Company to be due and payable to the Company with respect to
all Taxable Amounts and with respect to any Dividends paid (or to be paid)
relating to all of Employee’s Forfeitable Shares, and (ii) hereby authorizes the
Company (at its election but without in any manner modifying or limiting
Employee’s obligations under clause “(i)” of this sentence) to withhold, deduct
and/or set off any and all such amounts owed or to be owed to the Company in
accordance with this Section from any and all payroll or other amounts owed by
the Company to Employee. If Employee has not paid in full and in immediately
available funds all amounts owed or to be owed to the Company under this Section
(as evidenced by a written demand from the Company) at the time that forfeiture
restrictions would otherwise lapse under this Agreement with respect to any of
Employee’s Shares, then the lapsing of such forfeiture restrictions with respect
to such Shares shall be automatically postponed by 45 calendar days (or the
first Business Day thereafter, if such date is not a Business Day). If any such
amounts that are owed or to be owed to the Company under this Section or that
would be owed to the Company upon the lapsing of forfeiture restrictions the
stated time for which has already passed (as determined by the Company) are not
paid in full and in immediately available funds prior to the end of such 45-day
extension period, then all of the Forfeitable Shares of Employee relating to
such delinquent payment(s) shall be permanently forfeited hereunder.

 

III. TRANSFER RESTRICTIONS

3.1 Restrictions on Transfer of Forfeitable Shares. Employee shall not transfer,
assign, encumber, or otherwise dispose of all or any part of the Forfeitable
Shares, except in compliance with the provisions of Sections 3.1(a) through
3.1(c) and Section 3.2.

(a) The following Transfers of Forfeitable Shares shall be permitted:

(i) a Transfer made by Employee to the Company; and

(ii) a Transfer made to any of the following “Permitted Transferees”:

(A) upon the death of Employee to his or her executors, administrators,
testamentary trustees, legatees or beneficiaries (the “Employee’s Estate”) or a
Transfer to the executors, administrators, testamentary trustees, legatees or
beneficiaries of a person who has become a holder of Shares in accordance with
the terms of this Agreement; or

 

-7-



--------------------------------------------------------------------------------

(B) a Transfer made to a trust or custodianship the beneficiaries of which
include only Employee, his or her spouse, his or her life partner, his or her
descendants, including adopted children, his or her ancestors, his or her
siblings, and/or the spouses and/or life partners of his or her descendants,
ancestors and siblings (a “Employee’s Trust”); or

(C) a Transfer made to a partnership, limited liability company, corporation or
other entity all of the owners of which are included in subparagraph B above (an
“Employee’s Entity”); or

(D) a Transfer to an organization that is exempt from federal income taxation
under Section 501(c)(3) of the Code; or

(b) Immediately prior to any Transfer of Shares to an Employee’s Trust or an
Employee’s Entity, Employee shall provide the Company with a copy of the
instruments creating such Employee’s Trust or such Employee’s Entity and with
the identity of the beneficiaries, partners, members or shareholders of such
Employee’s Trust or such Employee’s Entity, as applicable. Employee shall notify
the Company prior to any change in the identity of any beneficiary, partner,
member or shareholder of such Employee’s Trust or such Employee’s Entity, as
applicable.

3.2 Restrictions on Transfer of Shares; Transferee Obligations.

(a) No Transfer of Shares, whether or not permitted by Section 3.1, shall be
made or recorded on the books of the Company, and any such Transfer shall be
void and of no effect, unless:

(i) Such Transfer of the Shares is made pursuant to an effective registration
statement under the 1933 Act and applicable state securities laws or pursuant to
an exemption therefrom with respect to which the Company may, upon request,
require a satisfactory opinion of counsel retained by Employee (which counsel
shall be acceptable to the Company) to the effect that such Transfer is exempt
from the provisions of Section 5 of the 1933 Act and applicable state securities
laws; and

(ii) Each person (other than the Company) to whom the Shares (whether
Forfeitable Shares or Non-Forfeitable Shares) are transferred by means of one of
the Transfers specified in Section 3.1 above shall, as a condition precedent to
the validity of such Transfer, agree in writing to the Company to be bound by
the terms and provisions of this Agreement and acknowledge that any such
transferred Shares shall be subject to the terms and provisions of this
Agreement, including without limitation (1) the restrictions on transfer
contained in Sections 3.1 and 3.2 as applicable, and (2) the forfeiture
restrictions contained in Article IV, and (3) the escrow provisions pursuant to
Article V, to the same extent as if such Shares continued to be owned by
Employee.

(b) No Transfer of Shares in violation of this Agreement shall be made or
recorded on the books of the Company, and any such Transfer shall be void and of
no effect.

 

-8-



--------------------------------------------------------------------------------

IV. FORFEITURE OF FORFEITABLE SHARES

4.1 Termination of Employment. Upon any termination of Employee’s employment
with the Company for any reason, unless the Board or the Committee shall
otherwise determine in its sole discretion to permit all or some portion of the
Forfeitable Shares to become Non-Forfeitable Shares, (a) if Employee’s
employment with the Company is then subject to the terms of an effective
employment or other agreement that contains a provision applicable to such
termination, then such agreement shall govern the treatment of Employee’s
Forfeitable Shares upon the occurrence of such termination (including, if
applicable, with respect to a Change of Control), and (b) if Employee’s
employment with the Company is not then subject to the terms of an effective
employment or other agreement that contains a provision applicable to such
termination, then (subject to Section 4.2) all of Employee’s Forfeitable Shares
shall be forfeited as of such date of termination.

4.2 Change in Control. Upon the occurrence of a Change in Control,
notwithstanding anything to the contrary in this Agreement or in any employment
or other agreement between Employee and the Company that would provide for a
lesser benefit, all of Employee’s Forfeitable Shares shall become
Non-Forfeitable Shares if Employee’s employment with the acquiring company is
terminated without cause within 365 calendar days after the date of such Change
of Control. The Company shall assign this Agreement and its rights, together
with its obligations, hereunder in connection with a Change in Control.

4.3 Additional Shares or Substituted Securities. Upon the occurrence of any
Change in Capitalization, any new, substituted or additional securities or other
property (excluding Dividends) that is by reason of any such Change in
Capitalization distributed with respect to the Shares shall be immediately
subject to the restrictions set forth herein, but only to the extent the Shares
are at the time covered by such restrictions. Appropriate adjustments to reflect
the distribution of such securities or property shall be made to the number of
Shares hereunder in order to reflect the effect of any such transaction upon the
Company’s capital structure.

 

V. ESCROW

5.1 Deposit. Upon issuance, the certificates for the Forfeitable Shares shall be
deposited in escrow with the Corporate Secretary of the Company to be held in
accordance with the provisions of this Article V. Each deposited certificate
shall be accompanied by two original duly executed Assignment Separate from
Certificates in the form of Exhibit A. The deposited certificates, together with
any other assets or securities from time to time deposited with the Company
pursuant to the requirements of this Agreement, shall remain in escrow until
such time or times as the certificates (or other assets and securities) are to
be released or otherwise surrendered for cancellation in accordance with
Section 5.3 below. Upon delivery of the certificates (or other assets and
securities) to the Company, the Owner shall be provided with written evidence of
the number of Shares (or other assets and securities) delivered in escrow to the
Corporate Secretary of the Company.

5.2 Recapitalization. All Dividends (other than Dividends with respect to
Forfeitable Shares with Special Risk, but exclusive of taxes paid (if any)
relating to the payment of such Dividends) shall be paid directly to the Owner
and shall not be held in escrow. However, in the

 

-9-



--------------------------------------------------------------------------------

event of a Change in Capitalization, any new, substituted or additional
securities or other property (excluding Dividends) that is by reason of such
transaction distributed with respect to the Shares shall be immediately
delivered to the Corporate Secretary of the Company to be held in escrow under
this Article V, but only to the extent the Shares are at the time subject to the
escrow requirements of Section 5.1. All Dividends paid or payable with respect
to Forfeitable Shares with Special Risk as of and after the date on which such
Shares become Forfeitable Shares with Special Risk (exclusive of taxes paid, if
any, relating to the payment of such Dividends) shall be held in escrow and
shall be payable to the Owner or forfeited to the Company, as applicable, in
accordance with the terms of this Agreement.

5.3 Release/Surrender. The Shares, together with any other assets or securities
held in escrow hereunder, shall be subject to the following terms and conditions
relating to their release from escrow or their surrender to the Company for
cancellation:

(a) The certificates for Shares shall be released from escrow (including any
Dividends thereon being held in such escrow) and delivered to the Owner after
the restrictions on the Forfeitable Shares lapse in accordance with the
Schedule(s) or as otherwise set forth herein, upon the written request of the
Owner with reasonable advance notice to the Corporate Secretary.

(b) If Forfeitable Shares are forfeited hereunder, then the certificates
representing such forfeited Shares (including any Dividends thereon being held
in such escrow) shall be surrendered to the Company.

(c) Notwithstanding anything to the contrary contained in this Section 5.3, all
Shares (or other assets or securities) released from escrow in accordance with
the provisions of Section 5.3(a) shall nevertheless remain subject to the
transfer restrictions set forth in Section 3.2 until such restrictions terminate
in accordance with the terms of Section 3.2.

 

VI. GENERAL PROVISIONS

6.1 No Employment or Service Contract. Nothing in this Agreement shall confer
upon Employee any right to continue in the service of the Company (or any
subsidiary of the Company employing or retaining Employee) for any period of
time or interfere with or restrict in any way the rights of the Company (or any
subsidiary of the Company employing or retaining Employee) or Employee, which
rights are hereby expressly reserved by each, to terminate the employee status
of Employee at any time for any reason whatsoever, with or without cause,
subject to the provisions of any employment agreement between the Company and
Employee.

6.2 Notices. Any notice required in connection with this Agreement shall be
given in writing and shall be deemed to have been given when delivered
personally to the recipient, sent to the recipient by reputable overnight
courier service (charges prepaid) or telecopied to the recipient at the address
indicated on Annex 1 or at such other address as such party may designate by ten
(10) days’ advance written notice under this Section 6.2 to all other parties to
this Agreement.

 

-10-



--------------------------------------------------------------------------------

6.3 No Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition, whether of
like or different nature.

6.4 Amendment. This Agreement may be modified, amended, suspended or terminated,
and terms or conditions may be waived, but only by a written instrument executed
by the parties hereto.

6.5 Employee Undertaking. Employee hereby agrees to take whatever additional
action and execute whatever additional documents the Company may, in its
judgment, deem necessary or advisable in order to carry out or effect one or
more of the obligations or restrictions imposed on either Employee or the Shares
pursuant to the express provisions of this Agreement.

6.6 Agreement Is Entire Contract. This Agreement (in conjunction with any
applicable employment agreement) constitutes the entire agreement between the
parties hereto with regard to the subject matter hereof.

6.7 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State, without regard to conflict
of laws principles thereof.

6.8 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which, when taken together, shall
constitute one and the same instrument.

6.9 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
Employee and Employee’s legal representatives, heirs, legatees, distributees,
assigns and transferees by operation of law, whether or not any such person
shall have become a party to this Agreement and have agreed in writing to join
herein and be bound by the terms and conditions hereof.

6.10 Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

* * * Balance of Page Intentionally Blank – Signatures on Next Page * * *

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Award
Date first indicated above.

 

 

THE COMPANY: MCG CAPITAL CORPORATION By:    /s/    Samuel G. Rubenstein        
  Samuel G. Rubenstein   Executive Vice President

 

EMPLOYEE: By:    /s/    Steven F. Tunney           Steven F. Tunney

 

-12-



--------------------------------------------------------------------------------

Annex 1

MCG CAPITAL CORPORATION

RESTRICTED STOCK AGREEMENT

 

Name:   Steven F. Tunney Address:     Award Date:     November 21, 2006
(immediately prior to market open) Price per Share of Common Stock of Company On
Award Date:   $18.90 (closing trade on trading date immediately preceding Award
Date) Category 1 – Non-Forfeitable Shares as of Award Date:     0 shares
Category 2 – Forfeitable Time-Based Shares:     135,000 shares Category 3 –
Forfeitable Performance-Based Shares:     90,000 shares

Lapsing of Forfeiture for Category 2 – Time Based Shares (3.25 Years):

From and after the Award Date, but subject to the restrictions and other terms
and conditions set forth in this Agreement, the restrictions set forth in
Sections 3.1, 3.2, 4.1 and 5.1 shall lapse with respect to 10,385 Shares of
Employee’s Category 2 (Time Based) Shares on the last calendar day of each of
the twelve (12) calendar quarters beginning December 31, 2006 and with respect
to 10,380 Shares of Employee’s Category 2 (Time Base) Shares on December 31,
2009, in each such instance only if and to the extent that Employee is still
then employed by the Company on such date.

Lapsing of Forfeiture for Category 3 – Performance Based Shares:

From and after the Award Date, but subject to the restrictions and other terms
and conditions set forth in this Agreement, the restrictions set forth in
Sections 3.1, 3.2, 4.1 and 5.1 shall lapse with respect to the Applicable
Percentage Earned (as defined below) of 22,500 Shares of Employee’s Category 3
(Performance Based) Shares on February 28th of each the four consecutive years
beginning with February 28, 2007, in each such instance only if and to the
extent that Employee is still then employed by the Company on such date. For
purposes of this Agreement, the “Applicable Percentage Earned” shall mean the
quotient (expressed as a percentage) of (a) the amount paid to Employee as an
annual cash incentive bonus for the Company’s most recently ended fiscal year
and (b) the amount paid to Employee as annual base compensation during the
Company’s most recently ended fiscal year, but in no event may the Applicable
Percentage Earned for any lapsing event exceed 100%.

 

-1-



--------------------------------------------------------------------------------

EXHIBIT A

Assignment Separate from Certificate

FOR VALUE RECEIVED and subject to the terms and conditions set forth in
Section 1.2 of that certain Restricted Stock Agreement by and between the
undersigned (“Employee”) and MCG Capital Corporation, a Delaware corporation
(the “Company”), Employee does hereby assign and transfer to the Company
                     (            ) shares of the Common Stock, par value of
$0.01 per share, of the Company standing in Employee’s name on the books of said
Company and represented by Certificate No.         , which is delivered
herewith, and Employee does hereby irrevocably constitute and appoint the
principals of the Company as Employee’s Attorney to transfer the said stock on
the books of the Company with full power of substitution in the premises.

Dated as of                      , 200        

 

Signature:     Name:    

 

-1-